           Case 1:17-cv-05912-RJS Document 75 Filed 09/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 In re Application of GORSOAN LIMITED and
 GAZPROMBANK OJSC for an Order Pursuant
 to 28 U.S.C. § 1782 to Conduct Discovery for                    No. 17-cv-5912 (RJS)
 Use in a Foreign Proceeding.                                          ORDER


RICHARD J. SULLIVAN, Circuit Judge:

         The parties shall submit a joint letter by September 28, 2020, setting forth their positions

as to the next steps required in this matter and whether it can be closed.



SO ORDERED.

Dated:          September 23, 2020
                New York, New York

                                                      RICHARD J.  J SULLIVAN
                                                                    SU
                                                                     ULL
                                                                       LLIVAN
                                                      UNITED STATES CIRCUIT JUDGE
                                                      Sitting by Designation
